Case 1:20-cr-00056-DDD Document 6 Filed 04/09/20 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00056-DDD

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. ERIC BRANDT,

       Defendant.



               GOVERNMENT'S MOTION FOR VOLUNTARY DISMISSAL


       The United States of America hereby moves to voluntarily dismiss the Indictment

in the above-captioned matter pursuant to Federal Rule of Criminal Procedure 48(a).

       Rule 48(a) provides in relevant part: “[T]he United States attorney may by leave

of court file a dismissal of an indictment, information or complaint and the prosecution

shall thereupon terminate. Such a dismissal may not be filed during the trial without the

consent of the defendant.” While the government is required to obtain leave of the

court, the “court is generally required to grant [the] Rule 48(a) motion to dismiss unless

dismissal is clearly contrary to manifest public interest.” United States v. Romero, 360

F.3d 1248, 1251 (10th Cir. 2004). Other courts have observed that such a motion is

clearly contrary to public interest only if the government acted in bad faith. See, e.g.,

United States v. Goodson, 204 F.3d 508, 512 (4th Cir. 2000). The government must,

however, provide the court with reasons for seeking dismissal. United States v. Derr,

726 F.2d 617, 619 (10th Cir. 2000).
Case 1:20-cr-00056-DDD Document 6 Filed 04/09/20 USDC Colorado Page 2 of 4




        The present Indictment was returned on February 20, 2020. Since that time, the

defendant has been in state custody in Colorado. He has not made an initial

appearance or been arraigned on his federal charge. The defendant is presently

serving a sentence on a recent state conviction and has multiple pending state criminal

cases and many court hearings set in multiple Colorado jurisdictions over the next two

months. The defendant recently conveyed to the government, through an attorney

representing him in one of his state cases, 1 his desire to be arraigned promptly on his

federal charge. Satisfying the defendant’s request and bringing him into federal

custody at this time is not in the public interest because of the potential disruption to

state prosecutions and because it would necessitate additional shuttling between courts

and facilities during the ongoing COVID-19 pandemic. Dismissal of the Indictment,

under the circumstances of this particular case, will better serve the public interest than

proceeding with the federal prosecution at this time.

        Accordingly, the Government respectfully requests that the Court dismiss the

Indictment in this case without prejudice.




1   The attorney noted that he does not represent the defendant in this matter.
                                             2
Case 1:20-cr-00056-DDD Document 6 Filed 04/09/20 USDC Colorado Page 3 of 4




          Respectfully submitted this 9th day of April, 2020.




                                             JASON R. DUNN
                                             United States Attorney

                                             By: s/Julia Martinez
                                             Julia Martinez
                                             Andrea Surratt
                                             Assistant United States Attorneys
                                             1801 California Street, #1600
                                             Denver, Colorado 80202
                                             Phone: 303-454-0100
                                             Fax: 303-454-0401
                                             E-mail: Julia.Martinez@usdoj.gov
                                             Attorneys for the United States




                                         3
Case 1:20-cr-00056-DDD Document 6 Filed 04/09/20 USDC Colorado Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of April, 2020, I electronically filed the
foregoing GOVERNMENT'S MOTION FOR VOLUNTARY DISMISSAL with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.




                                               s/ Portia Peter__________
                                               Portia Peter
                                               Legal Assistant
                                               United States Attorney’s Office
                                               1801 California Street, Suite 1600
                                               Denver, CO 80202




                                           4
